Hon. L. A, Woods                  opinion   lo. 'Y-&j0
          state Superintendent
          Department of Education           Be: Consolidation    o?
          Austin, Texas                         Springlake Park Corn-
                                                man Sohool District
                                                Ho. 19, and Texarkana
                                                Independent School
                                                Dlstriat,   both.ia
                                                Bowie County, and re-
                                                lated questions.
      '   Dear str:
                     We refer   to your recent   request   from which       we
/::       qllote In part:
 .
                     "'lb Board of Trustees of Texarkana ;
               Inde ndent School District       iri Bow&e Coun-         "
               ty, &as      desires an offfcial’ruliag     on
               the legal'quest&ons   herein propounded.
                       ?l!he facts:   The Texarkana Independent
                8ohobl District     was created by special    bet
               ,.of the Legislature     of the State of T-as by
                Senate BI11"lio. 9, Third Called Session of
                the 36th Legislature.        The Texarkans Inde-
                pendent School.Dlstrict,       aubse@&nt to the
                above act of the Legislature,       has e.%iet&d
                and is now In legal existentie and discharg-
                ing appropriate     functions   through its Board
                of Trustees.
                      "The Texarkana Independent School Dia-
               trlct,   by appropriate  and legal action,   has
               added some territory    to the area originally               ',   :
               incorporated   in said district.
                      "During the year 1927 the Board of
               Trustees of the Texarkana Independent School
               District,   through legal and appropriate   ac-
               tion, established   ths Texarkana Junior Col-
               lege nlthin the boundaries of the Texarkana
               Independent School District,   and at . all tlmee
                                                                     .




    .I&&   L. A, Woods, page 2      (V-650)


           subsequent thereto the Texarkana Indepen-
           dent School District    has operated and main-
           tained and there has functioned     an accredft-
           ed and approved junlo~    colleges within the
           Texarkana Independent     School District,   the
           said college being under the superqlslon,
           direction   and control of the Board of True-
           tees of the Texarkana Independent School
           District.
                  “The qualified property tax paying vot-
           em of the Texapkana Independent School Dls-
           tplct have voted a special tax fop the sup-
            art and maintenance of the Texarkana Junior
           Eollsge 9
                   “Springlake Park CommonSchool Dlstr&t
           No. 19 in Bowie County, Texas, adjoins and
           has a common boundary line with the Texar-
           kana Independent School District     for approx-
           ,imatelg one-half of the bouudary line of eaid.
           Goamon School Distpic%.,     Said CommonSchool
           Dfstrict    was created and the bowwlarlea there-
           of legally     fixed py an ordep of the, Colris-
            sionepsO Court of Bow10 County; Texas, during
           the year 1915, and said Dlatrict     has functlon-
           ed as a CommonSchool District      at all times
            subsequent thereto.
                  "Many interested    oitizens   living with%;   *
           S ringlake Part CommonSchool District           NO,
           18 in Bowie County, Texas, desire said Coa-
           man School Dlstriot      to be annexed to and be-
           oome a    rt of %he Texarkana       Indegendent
           School f?istrlot   and Texarkana Junlo~ Col-
           le e Dl8tpQt and the QUi?pOSe of this in-.
           quf ry Is to determine how said consolidation
           may be legally    effected    and therefore’the
           followlag   questions:                                          j’.
.
                 *1.   Can the Sprl    lake Park Gomrmn
           School Mstpiot     Eio. 197 P Bowfe County, Toxae,            ‘i ,.
           be legally   consolidated   to and w%th the Tu-
           arkana Independent Sohool Diatrict     and Tex-
           arka~ JUANP Golle o Metrlat        In the yII11)
           gpovided for la Art f cle 28G6. VernonDI &me-
           tatod Stat.uteap Pocket Pasta; Acts 1 5, 49th
           k@lslrturs,    ?age 4&6, Chapter 264# Protlon
           at
                                                                  .,




    #a#, it   A. WOoda, page 3     (V-650)


                 “2,   If the above section of the stat-
          UtOe is held to apply only to thr Indepen-
          dent School dlstrlot      aa~dIstinguIshed     froa
          the Jnniar College District,       then In suoh
          event can the Springlake PaFk CommonSohbol
          Dlatrict    Ho, 19 in Bowie County, Texas, be
          &nnexed,to,the     Texarkana Junior Golle e Dis-
          trlat,    aa ptiovided’ln  Article   281533, f eotlon
          21, voraon’s Annotated Statutes?                  ‘).
            , ,~
                 “3.   In the event either     OF.both~ of
          Questions Numbered I. and 2 a r elaswered la
          the affiamative,      then in auoh event can all
.
          taxes voted by the people in the Texarkana
          Independent School DlatH.et,       including     the
          Junior Colle e District,       be extended over
          the area of f3ommon School .D%strlct lo. 19?
                 “4,  If Questions 1 or .2 is. answered
          In the affirmative    and Question 3 Is answer-
          ed in the negative,     then In such event are
          the voters of Springlake Pank CommonSchool
          District   No.~ 19 required to vote to assume
          b&t taxes legally    levied for the .support~ of
          the Texarkana Independent School District
          sad Junior College District     before said taxes
          can,% levied upon the property in said com-
          mon school district,

                 “5.  There.has heretofore    legally been
          voted by the voters of the present Texarkana
         Junior College District      boaas f’or the pur-
          chase of a site and erection     of a building
         for the Junior College.       Assuming the future
         legal aonsolida@on       of the Texarkana bide-
            ndent School District     and the Texarkana
                         e District;   and the Springlake
         Park Common chool District       N 19, will the,
         Trustees of the (Consolidated 7’Junior College
         &strict     be authorized to spend such bond
         funds for the purchase of a site and the
          ereotion of a building inthe      area now wlth-
          %n CommonSohool District      Ho. 19, but out-
          aide the present boundaries of the Texarkana
          Zhd$ptmdent Sohool District     and Texarkana
         .Sunlor College District?
               “In this connection, you are advised
          that the Trustees of the Texarkana Indepen-
HOG. L. A. Woods, page 4       (V-650)


      dent School District    have control of and
      supervision    of the Texarkana Junior Col-
      lege and bonds have been legally      voted
      and will be sold for the purchase of a
      site and the erection    of a new junior col-
      lege building.     The Trustees of the Tex-
      arkana Independent School District       and
      Junior College District,     after diligent
      search, have been unable to find suitable
      grounds within the boundaries of aaid In-
      dependent School District     and College Dis-
      trict upon vhich to erect the junior college
      building,   but many admirable rites are avail-
      able in Cwanon School District     Ho. 19 (which
      la adjacent to the Texarkana Independent
      S&o01 District     and convenient for students)."
           The Texarkana Independent School District  IS a
41stlnct  oorporate entity apart from the municipal cor-
  oration constituting  the city of Texarkana.  Chapter 31,
i!c B. 9, 3rd C. s., 36th Legislature,  Acts 1920.
           Section l-a, Chapter 49, S, B. 297, Special
Laws, 1st C. S., 39th Leg., Acts 1926, provides a proce-
dure for the annexation of territory  to the Texarkana
Indepenclent School District,  8ee Oplnlon O-3823 attach-
ed hereto wherein Section l-a IS copied in part.
           KoweveP, Section 19 of S. B. 297 vests In the
sruetees of the Texarkana Independent School Dlstriot
 811 the rights,  powers and privileges   and duties con-
ferred and imposed by the General Lawa oi this State, now
in force,  OP that may be hePaaSter effacted,  upon the trus-
tees OS independent school districts    and provides fur-
ther that '"the boundaPies of said distplct   may be extond-
ed by the annexation OS oontiguoua terrltogy    in the man-
ner authorized and prescpibed   in this Aot.
             Article    2806, as amended, Is a general law
authoPizing and setting out the procedure SOP the oon-
solidation    of school distziote     in this State and is
available    to independent as well aL8common school dls-
tricts,    It provides that "Where one or mope indepen-
dent school distpicts       are consolidated    together or with
one or more common school districts          the consolidated dis-
trict   shall constitute     an independent school district,
and shall have all the rights,        powers and provilsges
granted to Andependent sohool distriots          by the laws of
this State.         Article  2806 does not provide that when
 . .




    L. A. Woods, page
Ifon,                       5   (V-650)

                                               .
&8x independent   school district is consolidated  with other
districts    under the procedure therein set out that the
new district    thereby created shall have all the rights,
privileges    and powers granted to junior college districts
of this State,
            Clearly,   Springlake District   llrf be annexed to
the Texarkana District      under the proordwa    w.Wmrlxed in
the Speaial Act governing the Texarkana dlatrlot~or          it
aar be consolidated     with Texarkana Diatrlot    w&r the
provisions   oi Article   2806, as amended.     Dut under either
procedure,   the new district    with boundarlee extended is
enlarged only for independent school district        pur)oses.
We find no provision     in the S eclal Laws creati       tha
Texarkana Independent School g letrict      nor in Art7 o&o,
2806, vhioh provides that whenever the bouadurlea or
lialte   of an independrnt sohool dietriot      ara 110 extend-
ld that tho territory     or dlatriot 80 curtbdlod WIthin the
linite   of the Independent school dietriot      eW% l&erei
8fter beaome & part of the
lt aontrols




             Seotion   21 OS Article   281%   provides in     part8   ~
             a
                * tl 0 A common sohool diatrlo
       my be annexed to a Junior Co&@@A          it&it
       for SunSor College purporra 0Ug             W U
       eleotloa    aa provided in Seotion % Wmof,
       ahba vbtttioaa     of tlve par cent of tha po-
       gqpt;l tu-pying       voters in such dlstlrlat
                aa&Mg to be annexed, vrovldbd         fw-
       ih;f’tbat    rush emnrxation     shall h8ow beoa
       pp#rlxrwl~     a rov8d by the Bo8rU o? hue
       teea oi #a spunior College Distriot          aM pro-
       vldqd iwther       that election    for suoh anxwxw
       tloa rMZ1 be orllrd        and the rrsuItr    om-
          lrr& m& d@olwed by the County tid              oi
       ifiL3alon     a ‘I 0 provided further thcrt the
                          uded in such annexed ditMiOt        .
                                            e of
                                             of tl¶
                                             on to
                                            d diatx'i.Ot,
       rad also shall become flab10 fat tuos fos
       ~ti@Lnlng       the Junior cOllb(;b.
        &a,     L.   A. &ala,      page 6      (v-650)



                   Acoo~tlihgly,  the Texarkana      Indb wlbnt Sohool
        Distriat,  acting under Section l-a of S. r . 297, supra,
        may annex Springlake ,?ark CommonSohool District              for
        independent school diatriat      purpoqer,    or it ma eOnEmU-
        date with said distriot     acting under &tiale          28 06, hs
        mended, for independent school di8triCt            purposes.      In
        &Mition thereto,     or deaiding not to takb in Spriaglaks
        Dilrtriot for Independent aahool biytrlat              po8et3, it
        my, aating under Section 21 of ~tlalb            2 IF19,    ahnex
        g@ringlake Park district     for junior    aoltegb     PUrpOSbS    only.
                    Seatlon l-b of Senate Bill 297, supra, auth-
        arl~a   the Board of Trustees of Texarlpma Imlopendont
        Soboot Distriot,   whenever any t&r&tory     la annexa there-
        to, to,order   nn electlon  for the        l0 of dete*iag
        vhethor tubs for the support u&lZE        tmaaoe of its Qtlb-
        lie fmo.rohoola    and alao for the purpose of r~dmBiag
        OF p8ying the                  of the Texarkana Iade~bddbat
        S@mol~ Dl6tri                  vied aha oolleated  ahau4lly
        on Jl   tbxablb ppopertg within thellmitEi and boundaries
        o? uid dietrlot    as extended by remon of the annexation
        of any such territory.
                         The Attorney     Oenerbl      hab prbvloosly   &dvisbd
        hi    opin~olr    HO,   v-375   th d   l nmy      00n60iidwd     s~h 00i
        diatrlot    orated    uuder proaadure of Artiole     2806 has no
        authority    to levy a loos1 malntenanoe tax until such has
    .   bean voted by the newly cro4ted distriot.           See also Sea-
        tioa 4 OS Article      2784e, a8 ~aded;ud        Section 3, of
        Artiole    VII, Conetitutioh    of Texa8, whioh requires a
        rjalty      of the quallflul    proqterty kxp8ylag votars of
        l dlrtriot     voting at an election    held far, the vurpobb of
        voting 8 rlntenance        tax beforo the emme may be levlefl
        ml ool~aated within 811 school diStrlot8          heTetofore
        imd      or hereafter    foraabd.
                    It Sol~lors tbrrt Jthe event the Springlake
        (Uetrlot   18 taken into tha Tuarkaha district         under Seo-
        tloa 14,    3. 8, 297, a-8,       or  under &tiole.2806,     or
        \1pb0r the procedure Sbt Out b SeOtiOn          21 Of &tide
        28X5h,ho authority would &%e in t&a Toxarhha Board of
        Thmteee to levy an6 0oUiot * rlmtehaaoe             tax from the
        enlarged distriat     for any pm@re       Ontil the Barn@had
        been authorized by votb Of t& pPoperty'taxpaying            VOt-
        ~2:      thb diatxmt     u w            or uteaaed   at thb tiam
                   oposba omsolldrtlQe       OF aaabxation for laabp6a-
        d@at ~aF001 dl6trlOt       urposea.     If there are OUtatUdln(r
        baads 06 either dirtr, Pat than at an election         there may
        be mb8Wt.6      to th. gPrl;iilbd    tsrqpsying voters of ,auoh




.
    ~,,   -
                                                           :




.

              %h    L. A. Woods, page 7       (V-650)               :’



              aev district     the question a8 to whether the aaid new
              district    as enlarged or extended shall assume and pay                       9
              Off said outstanding bonds and whethsr a tax shall be
              14vi4d therefor.         Section la and l-b, S. B. 249, supra;
              Article    2807, Article      27862,; AA. Opinion No. O-4511.
              Until suoh obligations         are assunzed by proper proceed-
              %nga, they remain the obligations          of the territory  in the
              respective    districts.       Opinion V-375.
                          In the event the Sprlnglake Park district            is
              annexed to the Texarkana District          for    unlor college
              purposes   under Section 21 of Article         2d15b, a proviso
              th4rein requires that the territory           included in such
              annexed district      shall thereby assume its share of out-
              standing bonded indebtedness        of the junior collage dx
                 1t    i         t1      t tne assessed valuation within
              t~ec&dnd%%,o~ndoshall               also become liable       for
              taxes for maintaining the junior college.              We interpret
              this to mean that unless      the territory       desiring   to be
              annexed to the junior colleg4 dlatrlct            for junior col-
              lego purposes at the election        to be held under Section
              2 of Article   281511 votes to aabuPs Its proportiotite
              part of said outstanding bonded debt of the junior col-
              Leg4 district    and to become liable       for taxes for main-.
              talning the junior college,       the sane will not become a
              part of the junior college       district.
                          Our answ4r to your fourth question being to
              the effdct    that the qualified   taxpaying voters of Spring-
              lake Park district    are required to vote b4fore a tax may
              be levied and collect4d.    on the, taxable~property within,   .
              ite territory    for the T4xarkana Independent Sohool Die-
              trlct and Junior Collegs District      purposes, it follows
              iha”, the answer to your third question is in the nega-
                   .
                         We have underscore4 herein the words “oat-
              standing bont)ed indebtsdn$sa    ,found in Section 21, Art-               .’
              1010 2815h, boaded debts      in sections  l-a and l-b of
              8. 1. e&g suppa, and “outstanding bonds” appearing in                 ,   z
              &tiol4   2607.  Any bonds voted,but which have not beea
              Issued and sold do not constitute     bonded indebtedness.
                            Under the faata herein submitted we ape ad-
              vised that bonds ,$nd tax pa ents heve been legally        vot-
              ed by the Texarkana Junior Folleg4 District       for the plIr-
              chase   or a site and tha erictlon    of a new junior collage
              building.      The bond reaord previously   approved by 'this
              offiae    indicates  that the bond election   was authoric4d
Hon. L. A. Woods, page 8         (v-650)


ax& held    in accordance    with AFtiole     2815&-3b.
             Seotion   1 of Artiole    2815h-3b    prorldw,    %a
P-t:
       "
                the overning      Boards of all pub-
       l;c”J&lo~     flalleges   organised,   created
       and established      under the laws of Texas,
       in any manner, shall have power to SSsu4
       bonds for the construction        and 4quip8ent
       or school buildinga and the aOqUiOitiOa
       of sites therefor,       and to provlds for the
       interest    and sinking fund for such bond8
       by levying of such taxes as will be net-
       easary in this connection,        subject   to the
       limitations     hereafter    imposed. Suah gov-
       erning boards shall also have power to
       levy end collect      taxea r0r the rupport and
       maintenance or such Juntor Oolleges,           pro-
       vided that no bonda shall be iasoed and
       no taxes collected       until authoriud      by
       vote or the majority or the qualiried            vot-
                                              ict w
                                               . . .

           This ofrice,   in Opi*on O-4573, has previoua-
ly and properly advised that by virtue of th4 provirlona
Or S4ction  6 or Article   2815h, a junlar college     Boar4 is
without authority   to purchbse e site   fop a~jWiloP    ool-
lege building outside the junior college     diatPlct.     w4
think Section 1 of' Artiole   2815h-3b is addItIona      r&la-
ority ror such opinion.
            Furthermore, at the time of the junior college
bond election,   Springlake Park district    constituted    no
part or the Texarkana Junior College District,        nor does
It at this date.    Thus~the bonds and tax in qneation~ w4~e
authorieed.by   vote or the majority of qualified      voters of
the Texarkana Junior    College District   aB it then exuded,
It must be presumed the voters intended and believed         thOy
were voting for the puPchase of a site and the election
of a junior college building    in the junior college dis-
trict as it then 4xist4d ,# for there wat3 no authority      In
the herd    to build It elaewh4Pe.     It is elementary ~that
bonds may be Issued, sold and used only for the purpose
for which they were authorized,      Fletcher v. HowaPd, 39
8.V. (26) 32,    The bonds in question ~4~4 euthorirsd       to
bo i#8ued, sold and used for the PuPchase of a site and
M,   L, A. Wood*, page 9 (V-~650)


donstruotion  of a junior   college building in the T#Xar*
kana Junior College District     as it   existed at the t&u
the election  was held authorizing     8ame.    To hold atIM+
wiee would not only do violence to Seation 6 of k4lcl.o
2$15h and Section 1 of Article     2815h-Tb, but also thwart
the will of the qualified    voters of Texarkana Junior     Col-
Iege District  as exercised    in the junior college bond
ctltm held in accordance with Article         281!jh-3be


                  The Texarkana Independent School
     District,    acting under Section l-e of S: 8.     (’
     ;g& S clal Laws, 1st C,S,, 36th Leglalr:
             51”
               cts 1920, may annex Springlake Park
     Co&n School District,       or It may oonsoli-~
     data with said district     under Article  2806,
     V, C, S. for Independent school distrlat
     parpores.     In addition,  it may annex.the dirj-
     trict for juetor    college   urposes in aaoor-
     &me with Section 21 of &fcle~         28X%, V.
     c. 8,
                   In the event the Texarkana Dir-
     Wiat trkes the contiguous dlstriot           #m4W
     dthw      of the said statutor      proCeQww#,
     it would be without authori %y to levy urn8
     collect    taxes for the annexed dietriOt       -0
     til same had been authoPl%sd by m oleot,Lea                 ~:
        rtlolpated    in by the qtdirisd      voters 0r
     ITie newly embraced territory.       ht.   VII,
     Sec. 3, Coast. of Tex,; A.Q. Opinion V-375.
                   Fund collected    from the sale        Of
     bonds authorized by the qualified             votere
     of Texarkana Junior College District              b 4a
     election    held in accordance with Artio I e
     2815h-3b, V.C.S,,      may not be used ror the.            ,I’
       urohe44   of’ e cite and-the sreotioa          Of a
     s wilhr   bollege  outside   the’  limltr     or  bound-
     mles 62’the junlm college            dlstrlot     lB
     they 4xist at, tha t&u       o$
                                                                      :’